Citation Nr: 1437999	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  11-05 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sciatic nerve damage of the left lower extremity.

2. Entitlement to service connection for a left lower extremity disability, claimed as sciatic nerve damage of the left leg/hip.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to March 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Virtual VA paperless claims processing system contains an April 2014 appellate brief; other documents are duplicative of the evidence of record.  The Veterans Benefits Management System does not contain any relevant documents.

The issue of entitlement to service connection for a left lower extremity disability, claimed as sciatic nerve damage of the left leg/hip, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A July 2004 rating decision denied entitlement to service connection for sciatic nerve damage of the left lower extremity based on the determination that there was no diagnosis of a current disability.  

2. The Veteran did not submit a notice of disagreement with the July 2004 rating decision.  No new and material evidence was received by VA within one year of the issuance of the July 2004 rating decision.

3. The additional evidence presented since the RO decision in July 2004 relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a left lower extremity disability, claimed as sciatic nerve damage of the left leg/hip.


CONCLUSIONS OF LAW

1.  The July 2004 rating decision, which denied entitlement to service connection for sciatic nerve damage of the left lower extremity, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2013).

2. The additional evidence received since the July 2004 rating decision is new and material, and the claim of entitlement to service connection for a left lower extremity disability, claimed as sciatic nerve damage of the left leg/hip, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).
At the time of the final rating decision in July 2004, whereby the RO denied the claim of service connection for sciatic nerve damage of the left lower extremity, the following evidence was of record.  In his March 2004 claim, the Veteran stated his disability began in January 2003, when a misplaced penicillin shot was injected into his back rather than his hip, hitting his sciatic nerve and causing a rip, as well as numbness and tremendous pain.  The Veteran stated that his pain was returning to the levels he experienced during active duty.  The Veteran's service treatment records showed multiple complaints of, and treatment for, left leg numbness and pain, and that he reported experiencing these symptoms after receiving an immunization, as well as having sat cross-legged for over thirty minutes.  In a March 2004 statement, the Veteran indicated he had received no private treatment.  An April 2004 VA general medical examination found no health conditions besides the Veteran's left hip and buttock pain.  An April 2004 VA neurology examiner opined that the Veteran had a "possible left sciatic nerve injury."  In a July 2004 addendum opinion, the neurology examiner clarified that based upon his examination and all the evidence of record, "[T]here is currently inadequate information to diagnos[e] polyneuropathy, mononeuropathy, plexopathy, or radiculopathy...[The Veteran] does not have significant neurologic limitations related to history of left leg symptoms."  

The RO issued a rating decision in July 2004 denying service connection for sciatic nerve damage of the left lower extremity.  In particular, the RO determined that a current diagnosis was not shown by the evidence of record.  The Veteran was notified of the July 2004 rating decision and of his appellate rights.  The Veteran did not submit a notice of disagreement with the July 2004 rating decision within a year of its issuance, and no additional evidence was received before the appeal period expired.  As such, the July 2004 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). 

The additional evidence presented since the final denial in July 2004 includes a February 2011 letter from Dr. W.I. stating he thought the Veteran's symptoms of leg pain were most consistent with piriformis syndrome, and a February 2011 evaluation note from Baker Valley Physical Therapy stating the Veteran presented "with signs and symptoms consistent with scar tissue and/or muscle damage in [the left] piriformis region causing Piriformis Syndrome and subsequent sciatic symptoms."  These documents are new and material evidence because they were not of record at the time of the final rating decision in July 2004, and include a current diagnosis of a left lower extremity disability.

Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for a left lower extremity disability as it raises a reasonable possibility that there is a diagnosis of a current disability.  As noted previously, the "credibility" of this newly presented evidence is to be presumed for the purposes of determining whether sufficient evidence has been submitted to reopen the claim.

However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a left lower extremity disability, claimed as sciatic nerve damage of the left leg/hip, is reopened, and to this extent only, the appeal is granted.


REMAND

Upon VA examination in March 2011, the VA examiner stated the Veteran presently had no objective findings upon examination and his MRI was normal, so no diagnosis other than piriformis syndrome was presently possible.  The March 2011 VA examiner opined that it was less likely than not that left piriformis syndrome was caused by or a result of military service, or specifically injections to the left hip, because had an injection hit the Veteran's sciatic nerve, he would have had an immediate neurologic phenomenon, but per the Veteran's history, symptoms did not come until four hours later.  The examiner also stated that piriformis syndrome is not likely caused by an injection.  However, the VA examiner did not provide a rationale for why an injection would not cause piriformis syndrome.  

Further, the Veteran's service treatment records show that during service, his complaints of left hip and leg pain were diagnosed as left hip piriformis syndrome versus sciatica secondary to an intramuscular injection.  Although the March 2011 VA examiner stated that it was less likely than not that the Veteran's left piriformis syndrome was caused by or a result of military service, the examiner did not discuss the in-service diagnoses, or whether the Veteran's current left lower extremity complaints could be related to his military service other than an injection.  Finally, the March 2011 VA examiner did not address the statement by the Veteran's private physical therapist in her February 2011 evaluation that the Veteran's current condition "may be tied to injury to [left] sciatic nerve/buttock muscle in 2003 when [the Veteran was on active duty]."  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  On remand, an addendum opinion from the March 2011 VA examiner should be obtained to address the nature and etiology of the Veteran's left lower extremity disability. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify any further private or VA treatment related to his left lower extremity.  The AOJ should undertake appropriate development to obtain any outstanding treatment records.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, obtain an addendum opinion from the March 2011 VA examiner.  If the examiner is no longer available, obtain an opinion from another appropriate examiner to determine the nature and etiology of the Veteran's left lower extremity disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

After the record review, and examination of the Veteran if deemed necessary by the examiner, the VA examiner is asked to respond to the following inquiries:

a) Please diagnose all left lower extremity disabilities shown to exist since February 2009.

The examiner should specifically address the February 2011 findings of left piriformis syndrome by the Veteran's private physician and physical therapist.

b) For each left lower extremity disability identified, indicate whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the disability was either incurred in, or is otherwise related to, the Veteran's active duty service.

In rendering the requested opinion, the examiner should:

a) Specifically address the Veteran's contention that he first experienced pain, numbness, and other symptoms in his left lower extremity after receiving an immunization in service.

b) Specifically address the in-service diagnosis of and treatment for left hip piriformis syndrome versus sciatica secondary to an intramuscular injection, as documented in his service treatment records.

c) Specifically address the contentions in lay statements by the Veteran and his family members that he has continually experienced the same symptoms, including pain, in his left hip and left leg since service.

d) Specifically address the statement by the Veteran's private physical therapist in her February 2011 evaluation that the Veteran's current condition "may be tied to injury to [the left] sciatic nerve/buttock muscle in 2003 when [the Veteran was on active duty]."

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

The complete rationale for all opinions should be set forth, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

3. The AOJ should conduct any other development deemed appropriate.

4. After the above development has been completed, adjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


